Citation Nr: 0004491	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  99-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
patellofemoral pain and tendonitis of the right knee.

3.  Entitlement to an increased (compensable) evaluation for 
patellofemoral pain and tendonitis of the left knee.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral plantar fasciitis with bilateral shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to February 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for degenerative joint 
disease of the lumbar spine and assigned a 10 percent 
disability rating.  By that decision, the RO also granted 
service connection and assigned non compensable disability 
ratings for patellofemoral pain and tendonitis of the right 
and left knees, and for bilateral plantar fasciitis with 
bilateral shin splints.  The veteran subsequently perfected a 
timely appeal regarding the disability ratings assigned.

In the August 1999 rating decision, the RO also denied 
entitlement to service connection for a bilateral shoulder 
dislocation.  The veteran subsequently filed a timely notice 
of disagreement regarding that decision, and in October 1999, 
the RO responded by issuing a statement of the case.  
However, in a Substantive Appeal (VA Form 9) submitted 
November 1999, the veteran's accredited representative 
withdrew the veteran's appeal as to that issue.  38 C.F.R. 
§ 20.204 (1999).  


REMAND

In the Substantive Appeal submitted in November 1999, the 
veteran's accredited representative indicated that the 
veteran desired a personal hearing before a traveling member 
of the Board at the RO.  It does not appear that a hearing 
was scheduled.  

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing. 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1999).  
Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing in Oakland, 
California.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




